Title: Thomas Jefferson to Abigail Adams, 16 July 1787
From: Jefferson, Thomas
To: Adams, Abigail


        
          Paris July 16. 1787.
          Dear Madam
        
         I had the happiness of receiving yesterday my daughter in perfect health. among the first things she informed me of was her promise to you, that after she should have been here a little while she would go back to pay you a visit of four or five days. she had taken nothing into her calculation but the feelings of her own heart which beat warmly with gratitude to you. she had fared very well on the road, having got into favor with gentlemen & ladies so as to be sometimes on the knee of one sometimes of another. she had totally forgotten her sister, but thought, on seeing me, that she recollected something of me. I am glad to hear that mr̃ & mrs̃ Paradise are gone or going to America. I should have written to them, but supposed them actually gone. I imagined mr̃ Hayward gone long ago. he will be a very excellent opportunity for sending the packet to mr̃ Drayton. Petit will execute your commissions this morning, and I will get mr̃ Appleton to take charge of them. he sets out for London the day after tomorrow. the king & parliament are at extremities about the stamp act, the latter refusing to register it without seeing accounts &c. M. de Calonne has fled to the Hague. I had a letter from Colo. Smith dated Madrid June 30. he had been detaind by the illness of his servant. but he was about setting out for Lisbon. my respects attend his lady & mr̃ Adams, and eternal thanks yourself with every sentiment of esteem & regard from Dear Madam / Your most obedient / & most humble servt
        Th: Jefferson
      